Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 1 of 28 PageID: 2299



 2016V02458/SD


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,                          Hon. John M. Vazquez

            Plaintiff,                              Civil Action No. 16-9158

                         -v-                        STIPULATION AND ORDER
                                                    OF SETTLEMENT
 1.        ANY AND ALL OWNERSHIP
           INTEREST HELD IN THE NAME, ON
           BEHALF OR FOR THE BENEFIT OF
           JOSEPH TAUB, AND/OR JT CAPITAL
           LLC, IN THE ASSETS OF ANY AND
           ALL CORPORATIONS,
           PARTNERSHIPS OR OTHER
           ENTITIES, AND/OR THEIR
           SUBSIDIARIES, AFFILIATES AND
           JOINT VENTURES, INCLUDING BUT
           NOT LIMITED TO:

      a.       ULTIMATE VENTURES LLC

      b.       EAST 34TH STREET HOLDING
               LLC

      c.       DEVELOPER ENTERPRISES OF
               AMERICA LLC

      d.       CORNERSTONE
               PHARMACEUTICAL

      e.       1108 60TH STREET PARTNERS
               LLC

      f.       BROOKVIEW COLUMBUS LLC

      g.       ISRAEL TECH FUND V LLC

      h.       DAVID GROSS GROUP LLC

      i.       FH INVESTMENTS I LLC

      j.       GM RESOURCES LLC
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 2 of 28 PageID: 2300




    k.    HERTZ INVESTMENT GROUP

    l.    ISRAEL TECH FUND LLC

    m.    451 WE HOLDINGS LLC

    n.    TEG REGENCY INVESTOR LLC

    o.    306-312 W FRANKLIN STREET
          LLC

    p.    MHP 590 BERGEN AVENUE LLC

    q.    MHP 431-437 KENNEDY BLVD
          LLC

    r.    MHP CHATHAM PORTFOLIO LLC

    s.    MHP 6 BEECH SPRING DRIVE
          LLC

    t.    MHP UNION CITY PACKAGE LLC

    u.    NL INVESTMENTS LLC

    v.    NUCLEUS RESOURCES LLC

    w.    OAK TREE EQUITIES LLC

    x.    OLD CITY TITANIUM 65
          NEWKIRK JS LLC

    y.    PROVIDENCE DRIVE LLC

    z.    RADCO BAY MEADOWS LLP

    aa.    RADCO BRIDGES LLC

    bb.   RADCO CREEKSIDE LLP

    cc.   RADCO OKLAHOMA CITY
          PORTFOLIO LLP

    dd.   SOUTHEAST FOUR PORTFOLIO
          LLC
                               -2-
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 3 of 28 PageID: 2301




    ee.   BOH LENDER, LLC

    ff.   BEEGHLY OAKS VENTURES LLC

    gg.   OASIS CENTER FOR REHAB
          AND HEALING

    hh.   HERITAGE CENTER FOR REHAB
          & SPECIALTY CARE

    ii.   SANDSTONE HOLDINGS LP

    jj.   SEAVIEW CAPITAL PARTNERS,
          LLC

    kk.   IRVINGTON 65 HEADLEY LLC

    ll.   NEWARK 2ND AVENUE LLC

    mm. NEWARK PARKER LLC

    nn.   RP HAMPTON CENTER LLC

    oo.   SPRINGDALE INVESTMENTS
          LLC

    pp.   TEG COUNTRY OAKS LLC

    qq.   TEG ACQUISITIONS LLC

    rr.   TEG THE LOFTS AT 5 LYON LLC

    ss.   TEG OAK PARK LLC

    tt.   TEG AUBURN PLACE LLC

    uu.   TEG WYNDHAM HILL LLC

    vv.   TEG WOODBRIDGE LLC

    ww.   TEG TIMBERVIEW 1 LLC

    xx.   TEG WOODLAND CREEK LLC

    yy.   TEG TIMBERVIEW 2 LLC
                                     -3-
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 4 of 28 PageID: 2302




    zz.    THE EMBASSY GROUP, LLC

    aaa. VICTORY MULTI INVESTORS

    bbb. 2115 WASHINGTON AVENUE MB
         LLC

    ccc.   3RD AVENUE INVESTMENTS 1
           LLC

    ddd. BROOKVIEW FORUM LLC

    eee.   EDMA MANAGEMENT CORP

    fff.   FIRSTFIRE GLOBAL
           OPPORTUNITIES FUND LLC

    ggg.   H&R HIGH SPRINGS LLC

    hhh. NC RESOURCES LLC

    iii.   RDM CAPITAL LLC

    jjj.   TRASCO LLC

    kkk. WORLDWIDE STOCK TRANSFER

    lll.   STONEY BROOK MNC LLC

    mmm. MHP WEST HOBOKEN
        PACKAGE LLC

    nnn. MHP 400 PASSAIC AVENUE LLC

 2. BANK OF AMERICA ACCOUNT
    NUMBER 483066319721 HELD IN THE
    NAME OF M.W., AND ALL PROPERTY
    TRACEABLE THERETO, DIRECTLY
    AND INDIRECTLY, INCLUDING, BUT
    NOT LIMITED TO, CASH AND
    MONETARY INSTRUMENTS, THE
    CONTENTS OF ANY FINANCIAL
    INSTITUTION ACCOUNTS TO WHICH
    SUCH FUNDS AND OTHER PROPERTY
    HAVE BEEN TRANSFERRED, AND
                                -4-
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 5 of 28 PageID: 2303



    PROPERTY AND INTERESTS IN
    PROPERTY PURCHASED IN WHOLE
    OR IN PART, DIRECTLY AND
    INDIRECTLY, WITH SUCH FUNDS;

 3. CAPITAL ONE BANK ACCOUNT
    NUMBER 4091005894 HELD IN THE
    NAME OF E.K., AND ALL PROPERTY
    TRACEABLE THERETO, DIRECTLY
    AND INDIRECTLY, INCLUDING, BUT
    NOT LIMITED TO, CASH AND
    MONETARY INSTRUMENTS, THE
    CONTENTS OF ANY FINANCIAL
    INSTITUTION ACCOUNTS TO WHICH
    SUCH FUNDS AND OTHER PROPERTY
    HAVE BEEN TRANSFERRED, AND
    PROPERTY AND INTERESTS IN
    PROPERTY PURCHASED IN WHOLE
    OR IN PART, DIRECTLY AND
    INDIRECTLY, WITH SUCH FUNDS;

 4. CITIBANK ACCOUNT NUMBER
    9346136475 HELD IN THE NAME OF
    ELAZAR SHMALO, AND ALL
    PROPERTY TRACEABLE THERETO,
    DIRECTLY AND INDIRECTLY,
    INCLUDING, BUT NOT LIMITED TO,
    CASH AND MONETARY
    INSTRUMENTS, THE CONTENTS OF
    ANY FINANCIAL INSTITUTION
    ACCOUNTS TO WHICH SUCH FUNDS
    AND OTHER PROPERTY HAVE BEEN
    TRANSFERRED, AND PROPERTY AND
    INTERESTS IN PROPERTY
    PURCHASED IN WHOLE OR IN PART,
    DIRECTLY AND INDIRECTLY, WITH
    SUCH FUNDS;

 5. CITIBANK ACCOUNT NUMBER
    383485403 HELD IN THE NAME OF
    ELAZAR SHMALO, AND ALL
    PROPERTY TRACEABLE THERETO,
    DIRECTLY AND INDIRECTLY,
    INCLUDING, BUT NOT LIMITED TO,
    CASH AND MONETARY
    INSTRUMENTS, THE CONTENTS OF
                                -5-
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 6 of 28 PageID: 2304



    ANY FINANCIAL INSTITUTION
    ACCOUNTS TO WHICH SUCH FUNDS
    AND OTHER PROPERTY HAVE BEEN
    TRANSFERRED, AND PROPERTY AND
    INTERESTS IN PROPERTY
    PURCHASED IN WHOLE OR IN PART,
    DIRECTLY AND INDIRECTLY, WITH
    SUCH FUNDS;

 6. JPMORGAN CHASE BANK ACCOUNT
    NUMBER 821782005 HELD IN THE
    NAME OF JOSEPH TAUB, AND ALL
    PROPERTY TRACEABLE THERETO,
    DIRECTLY AND INDIRECTLY,
    INCLUDING, BUT NOT LIMITED TO,
    CASH AND MONETARY
    INSTRUMENTS, THE CONTENTS OF
    ANY FINANCIAL INSTITUTION
    ACCOUNTS TO WHICH SUCH FUNDS
    AND OTHER PROPERTY HAVE BEEN
    TRANSFERRED, AND PROPERTY AND
    INTERESTS IN PROPERTY
    PURCHASED IN WHOLE OR IN PART,
    DIRECTLY AND INDIRECTLY, WITH
    SUCH FUNDS;

 7. JPMORGAN CHASE BANK ACCOUNT
    NUMBER 3396038225 IN THE NAME
    OF JOSEPH TAUB, AND ALL
    PROPERTY TRACEABLE THERETO,
    DIRECTLY AND INDIRECTLY,
    INCLUDING, BUT NOT LIMITED TO,
    CASH AND MONETARY
    INSTRUMENTS, THE CONTENTS OF
    ANY FINANCIAL INSTITUTION
    ACCOUNTS TO WHICH SUCH FUNDS
    AND OTHER PROPERTY HAVE BEEN
    TRANSFERRED, AND PROPERTY AND
    INTERESTS IN PROPERTY
    PURCHASED IN WHOLE OR IN PART,
    DIRECTLY AND INDIRECTLY, WITH
    SUCH FUNDS;

 8. JPMORGAN CHASE BANK ACCOUNT
    NUMBER 817567808 IN THE NAME OF
    JOSEPH TAUB, AND ALL PROPERTY
                               -6-
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 7 of 28 PageID: 2305



    TRACEABLE THERETO, DIRECTLY
    AND INDIRECTLY, INCLUDING, BUT
    NOT LIMITED TO, CASH AND
    MONETARY INSTRUMENTS, THE
    CONTENTS OF ANY FINANCIAL
    INSTITUTION ACCOUNTS TO WHICH
    SUCH FUNDS AND OTHER PROPERTY
    HAVE BEEN TRANSFERRED, AND
    PROPERTY AND INTERESTS IN
    PROPERTY PURCHASED IN WHOLE
    OR IN PART, DIRECTLY AND
    INDIRECTLY, WITH SUCH FUNDS;

 9. JPMORGAN CHASE BANK ACCOUNT
    NUMBER 746706944 IN THE NAME OF
    C.T., AND ALL PROPERTY TRACEABLE
    THERETO, DIRECTLY AND
    INDIRECTLY, INCLUDING, BUT NOT
    LIMITED TO, CASH AND MONETARY
    INSTRUMENTS, THE CONTENTS OF
    ANY FINANCIAL INSTITUTION
    ACCOUNTS TO WHICH SUCH FUNDS
    AND OTHER PROPERTY HAVE BEEN
    TRANSFERRED, AND PROPERTY AND
    INTERESTS IN PROPERTY
    PURCHASED IN WHOLE OR IN PART,
    DIRECTLY AND INDIRECTLY, WITH
    SUCH FUNDS;

 10. JPMORGAN CHASE BANK ACCOUNT
     NUMBER 817791697 IN THE NAME OF
     ET INTERIORS LLC, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH FUNDS;

                                     -7-
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 8 of 28 PageID: 2306



 11. JPMORGAN CHASE BANK ACCOUNT
     NUMBER 836005566 IN THE NAME OF
     JT CAPITAL LLC, AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH FUNDS;


 12. JPMORGAN CHASE BANK ACCOUNT
     NUMBER 851907696 IN THE NAME OF
     BRIGHTON CAPITAL LLC, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH FUNDS;

 13. JPMORGAN CHASE BANK ACCOUNT
     NUMBER 829926133 IN THE NAME OF
     KSW CAPITAL LLC, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
                                 -8-
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 9 of 28 PageID: 2307



    INTERESTS IN PROPERTY
    PURCHASED IN WHOLE OR IN PART,
    DIRECTLY AND INDIRECTLY, WITH
    SUCH FUNDS;

 14. SIGNATURE BANK ACCOUNT NUMBER
     1502695343 HELD IN THE NAME OF
     ULTIMATE VENTURES LLC, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH FUNDS;

 15. TD BANK ACCOUNT NUMBER
     4327528414 HELD IN THE NAME OF
     EAST 34TH STREET HOLDING LLC,
     AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH FUNDS;

 16. WELLS FARGO BANK ACCOUNT
     NUMBER 1010151943607 HELD IN
     THE NAME OF J.B. POD [FIRST
     NAMES OF 7 ADULT CHILDREN OF
     J.B. [A/K/A J.M.] AND [FIRST NAME
     OF MINOR CHILD OF J.B.] M. [LAST
     NAME OF J.M. A/K/A J.B.], AND ALL
                                     -9-
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 10 of 28 PageID: 2308



     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH FUNDS;

 17. CHARLES SCHWAB ACCOUNT
     NUMBER 74651919 HELD IN THE
     NAME OF EAST 34TH STREET
     HOLDING LLC, AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY;

 18. INTERACTIVE BROKERS ACCOUNT
     NUMBER U1605744 HELD IN THE
     NAME OF JOSEPH TAUB, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,

                                     - 10 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 11 of 28 PageID: 2309



     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 19. INTERACTIVE BROKERS ACCOUNT
     NUMBER U1192874 HELD IN THE
     NAME OF JOSEPH TAUB, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 20. SIGNATURE BANK ACCOUNT NUMBER
     1501847573 HELD IN THE NAME OF
     B.D., AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 21. ETRADE ACCOUNT NUMBER
     36755805 HELD IN THE NAME OF
     EAST 34TH STREET HOLDINGS LLC,
     AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
                                 - 11 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 12 of 28 PageID: 2310



     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 22. LIGHTSPEED TRADING ACCOUNT
     NUMBER 1LD53808 HELD IN THE
     NAME OF ELAZAR SHMALO & J.S.
     JTWROS, AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY;

 23. MERRILL LYNCH ACCOUNT NUMBER
     29Z54J08 HELD IN THE NAME OF
     JOSEPH TAUB, AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY;

 24. MERRILL LYNCH ACCOUNT NUMBER
     830-48215 HELD IN THE NAME OF
     JOSEPH TAUB C/F MINOR CHILD 1
     UTMA/NJ UNTIL AGE 21, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
                                 - 12 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 13 of 28 PageID: 2311



     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 25. MERRILL LYNCH ACCOUNT NUMBER
     830-48220 HELD IN THE NAME OF
     JOSEPH TAUB C/F MINOR CHILD 2
     UTMA/NJ UNTIL AGE 21, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 26. MERRILL LYNCH ACCOUNT NUMBER
     830-48222 HELD IN THE NAME OF
     JOSEPH TAUB C/F MINOR CHILD 3
     UTMA/NJ UNTIL AGE 21, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,

                                     - 13 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 14 of 28 PageID: 2312



     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 27. MERRILL LYNCH ACCOUNT NUMBER
     830-48221 HELD IN THE NAME OF
     JOSEPH TAUB C/F MINOR CHILD 4
     UTMA/NJ UNTIL AGE 21, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 28. MERRILL LYNCH ACCOUNT NUMBER
     830-48231 HELD IN THE NAME OF
     JOSEPH TAUB C/F MINOR CHILD 5
     UTMA/NJ UNTIL AGE 21, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 29. MERRILL LYNCH ACCOUNT NUMBER
     830-48212 HELD IN THE NAME OF
     MLPF&S CUST FPO JOSEPH TAUB
     SEP FBO JOSEPH TAUB, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
                                 - 14 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 15 of 28 PageID: 2313



     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 30. ROBINHOOD FINANCIAL ACCOUNT
     NUMBER 5QX61517 HELD IN THE
     NAME OF ELAZAR SHMALO, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 31. SCOTTRADE ACCOUNT NUMBER
     26322170 HELD IN THE NAME OF
     EAST 34TH STREET HOLDING LLC,
     AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;


                                     - 15 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 16 of 28 PageID: 2314



 32. TRADEKING SECURITIES ACCOUNT
     NUMBER 60595589 HELD IN THE
     NAME OF JOSEPH TAUB, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 33. VISION FINANCIAL MARKETS
     ACCOUNT 64304500 HELD IN THE
     NAME OF JOSEPH TAUB, AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 34. ETRADE ACCOUNT NUMBER
     68405762 HELD IN THE NAME OF
     B.D., AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
                                 - 16 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 17 of 28 PageID: 2315



     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY;

 35. WEDBUSH SECURITIES ACCOUNT
     NUMBER 1LD50327 HELD IN THE
     NAME OF EAST 34TH STREET
     HOLDING LLC, AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY;

 36. ETRADE ACCOUNT NUMBER
     36702854 HELD IN THE NAME OF
     Y.F., AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY; AND

 37. LIGHTSPEED TRADING ACCOUNT
     NUMBER 1LD41111 HELD IN THE
     NAME OF M.W., AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
                                 - 17 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 18 of 28 PageID: 2316



     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY,

 38. FIDELITY ACCOUNT NUMBER X85-
     236261 HELD IN THE NAME OF M.W.,
     AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY,

 39. CHARLES SCHWAB ACCOUNT
     NUMBER 57476742 HELD IN THE
     NAME OF R.K., AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY,

 40. TD AMERITRADE ACCOUNT NUMBER
     865913856 HELD IN THE NAME OF
     R.K., AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
                                 - 18 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 19 of 28 PageID: 2317



     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY,

 41. SCOTTRADE ACCOUNT NUMBER
     48597665 HELD IN THE NAME OF
     R.K., AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY,

 42. LIGHTSPEED TRADING ACCOUNT
     NUMBER 1LD41205 HELD IN THE
     NAME OF R.K., AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY,

 43. ETRADE ACCOUNT NUMBER XXXX-
     8884 HELD IN THE NAME OF R.K.,
     AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
                                 - 19 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 20 of 28 PageID: 2318



     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY,

 44. WELLS FARGO ADVISORS ACCOUNT
     NUMBER 1717-3997 HELD IN THE
     NAME OF R.K., AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY,

 45. WELLS FARGO ADVISORS ACCOUNT
     NUMBER 14265891 HELD IN THE
     NAME OF R.W., AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY,

 46. TD AMERITRADE ACCOUNT NUMBER
     865914326 HELD IN THE NAME OF
     R.W., AND ALL PROPERTY
                                - 20 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 21 of 28 PageID: 2319



     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY,

 47. ETRADE ACCOUNT NUMBER XXX-
     9401 HELD IN THE NAME OF R.W.,
     AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY,

 48. TD AMERITRADE ACCOUNT NUMBER
     488324216 HELD IN THE NAME OF
     EAST 34TH STREET HOLDINGS LLC,
     AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY,

                                     - 21 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 22 of 28 PageID: 2320



 49. WELLS FARGO ADVISORS ACCOUNT
     NUMBER 72002089 HELD IN THE
     NAME OF EAST 34TH STREET
     HOLDINGS, AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY,

 50. LIGHTSPEED TRADING ACCOUNT
     NUMBER 1LD50327 HELD IN THE
     NAME OF EAST 34TH STREET
     HOLDINGS LLC, AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY,

 51. WELLS FARGO ADVISORS ACCOUNT
     NUMBER 38815042 HELD IN THE
     NAME OF Y.F., AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
                                 - 22 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 23 of 28 PageID: 2321



     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY,

 52. CAPITAL ONE BANK ACCOUNT
     NUMBER 36022149094 HELD IN THE
     NAME OF T.W., AND ALL PROPERTY
     TRACEABLE THERETO, DIRECTLY
     AND INDIRECTLY, INCLUDING, BUT
     NOT LIMITED TO, CASH AND
     MONETARY INSTRUMENTS, THE
     CONTENTS OF ANY FINANCIAL
     INSTITUTION ACCOUNTS TO WHICH
     SUCH FUNDS AND OTHER PROPERTY
     HAVE BEEN TRANSFERRED, AND
     PROPERTY AND INTERESTS IN
     PROPERTY PURCHASED IN WHOLE
     OR IN PART, DIRECTLY AND
     INDIRECTLY, WITH SUCH PROPERTY,

 53. SCOTTRADE ACCOUNT 84297374
     HELD IN THE NAME OF T.W., AND ALL
     PROPERTY TRACEABLE THERETO,
     DIRECTLY AND INDIRECTLY,
     INCLUDING, BUT NOT LIMITED TO,
     CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY,

 54. FIDELITY ACCOUNT NUMBER X78-
     457028 HELD IN THE NAME OF Y.B.,
     AND ALL PROPERTY TRACEABLE
     THERETO, DIRECTLY AND
     INDIRECTLY, INCLUDING, BUT NOT
     LIMITED TO, CASH AND MONETARY
     INSTRUMENTS, THE CONTENTS OF
     ANY FINANCIAL INSTITUTION
     ACCOUNTS TO WHICH SUCH FUNDS
     AND OTHER PROPERTY HAVE BEEN
                                 - 23 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 24 of 28 PageID: 2322



     TRANSFERRED, AND PROPERTY AND
     INTERESTS IN PROPERTY
     PURCHASED IN WHOLE OR IN PART,
     DIRECTLY AND INDIRECTLY, WITH
     SUCH PROPERTY,

               Defendants in rem.

                                    BACKGROUND

  THE SEIZURE WARRANTS AND THIS CIVIL FORFEITURE CASE

        WHEREAS, on or about December 9, 2016, the Honorable Leda Dunn

  Wettre, United States Magistrate Judge, issued seizure warrants for several of

  the above-captioned brokerage and bank accounts (the “Seizure Warrants”),

  including four accounts held in Shmalo’s name;

        WHEREAS on or about December 12, 2016, pursuant to the Seizure

  Warrants, the Federal Bureau of Investigation (“FBI”) and the United States

  Marshals Service (“USMS”) seized the property named in the Seizure Warrants;

        WHEREAS, on December 12, 2016, the United States filed a verified

  Forfeiture Complaint for civil forfeiture of, inter alia, Shmalo’s interest in the

  funds seized from the following accounts held in Shmalo’s name:

        i.       a Citibank account ending in 6475;

        ii.      a Citbank account ending in 5403;

        iii.     a Lightspeed Trading account ending in 3808; and

        iv.      a Robinhood financial account ending in 1517

  (the “Shmalo Accounts”);

        WHEREAS, on May 12, 2017, Shmalo filed a verified claim to the Shmalo

  Accounts;

                                         - 24 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 25 of 28 PageID: 2323



        WHEREAS, on February 21, 2018, the United States dismissed the

  criminal charges against Shmalo (See United States v. Joseph Taub, et al., Mag.

  No. 16-8190 (D.N.J.), Doc. No. 52);

        WHEREAS, on or about August 23, 2018, the United States filed an

  amended verified Forfeiture Complaint for civil forfeiture of, inter alia, Shmalo’s

  interest in the Shmalo Accounts;

        WHEREAS, in order to compromise and settle the above-captioned civil

  forfeiture proceeding as to the Shmalo Accounts and without admitting any of

  the allegations therein,

        IT IS HEREBY STIPULATED AND AGREED, by and between the United

  States Attorney’s Office for the District of New Jersey (the “Office”), by Craig

  Carpenito, United States Attorney (Sarah Devlin, Assistant United States

  Attorney, appearing), and Elazar Shmalo, claimant (herein the “Claimant”), by

  Katten, Muchin, Rosenman, LLP (Michael M. Rosensaft, Esq. and Scott A.

  Resnik, Esq., appearing), as follows:

        1.    The United States and Claimant wish to resolve this action without

  litigation, thus both parties agree to terms listed below.

        2.    Claimant further consents to the forfeiture of all of his right, title,

  and interest in the Shmalo Accounts.

        3.    Claimant waives any notice of any forfeiture proceedings brought

  against the Shmalo Accounts, pursuant to 18 U.S.C. § 983(a)(4)(A) and Rule G

  of the Supplemental Rules for Admiralty or Maritime Claims and Asset

  Forfeiture Actions, Federal Rules of Civil Procedure.

                                          - 25 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 26 of 28 PageID: 2324



        4.    Claimant abandons any and all interest he has in the Shmalo

  Accounts and consents to the filing of any orders of forfeiture with the Court in

  order to accomplish the forfeiture of the Shmalo Accounts.

        5.    Claimant further agrees that he, individually and in any capacity,

  will not file a claim or a petition for remission or mitigation in any proceeding

  involving the Shmalo Accounts and will not cause or assist anyone else in doing

  so.

        6.    Claimant agrees that this Stipulation represents a full and final

  disposition of his claims and hereby waives all rights to appeal or to otherwise

  challenge or contest the validity of this Stipulation and Order.

        7.    Claimant agrees to release and hold harmless the United States

  and its agents and employees, including but not limited to the USMS, the FBI,

  and the Office, in their individual and official capacities, from any and all

  claims by Claimant and his agents that currently exist or that may arise as a

  result of the Government's actions against and relating to the Shmalo

  Accounts.

        8.    Claimant understands and agrees that this Stipulation and Order

  constitutes a full and final settlement of his asserted interests in the Shmalo

  Accounts and waive any rights to litigate further his interests in the Shmalo

  Accounts and further pursue remission or mitigation of the forfeiture.

        9.    This Stipulation and Order is a full and final settlement of the

  claim filed by Shmalo in the above-captioned civil forfeiture case.

        10.   Each party agrees to bear its own costs and attorneys' fees.

                                         - 26 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 27 of 28 PageID: 2325



        11.      The individual(s) signing this Stipulation and Order on behalf of

  Shmalo represent and warrant that they are authorized by Shmalo to execute

  this Stipulation and Order. The undersigned United States signatory

  represents that she is signing this Stipulation and Order in her official capacity

  and that she is authorized to execute this Stipulation and Order.

        12.      Violation of any terms or conditions herein shall be construed as a

  violation of an order of the Court.

        13.      This Stipulation and Order may be executed in counterparts, each

  of which shall be deemed an original, and all of which, when taken together,

  shall be deemed the complete Stipulation and Order.

        14.      This Stipulation and Order constitutes the entire agreement

  between the parties on the matters raised herein, and no other statement,

  promise, or agreement, either written or oral, made by either party or agents of

  either party, that is not contained in this Stipulation and Order shall be

  enforceable.

        15.      The Court shall have exclusive jurisdiction over the interpretation

  and enforcement of this Stipulation and Order.



  Dated: Newark, New Jersey
  June 22, 2020
                                         SO ORDERED:

                                         ______
                                             _______
                                             __   ______________________
                                                                      ________
                                         _________________________________________
                                         HONO ORABLE JOHN MICH
                                         HONORABLE               CH
                                                                 C HAE
                                                              MICHAEL AEL V  VAZQUEZ
                                         UNITED STATES DISTRICT JUDGE

  CONSENTED TO:

                                          - 27 -
Case 2:16-cv-09158-JMV-JBC Document 209 Filed 06/22/20 Page 28 of 28 PageID: 2326



                      CRAIG CARPENITO
                      United States Attorney


  Dated:6-18-20 By:
                       SARAH DEVLIN
                       Assistant United States Attorney


       (76020
   Dated•  ELAZAR SHMALO,               Claimant


   Dated: 6/18/20
                      MICHAEL M. ROSENSAFT, ESQ.
                      SCOTT A. RESNIK, ESQ.
                      Attorneys for Claimant




                                        -28 -
